                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

WILLIAM D. BATTLE, III,                        )
     Plaintiff,                                )       Civil Action No. 7:16-cv-00020
                                               )
v.                                             )
                                               )      By: Elizabeth K. Dillon
J. LEDFORD, et al.,                            )          United States District Judge
      Defendants.                              )

                                  MEMORANDUM OPINION

       Plaintiff William D. Battle, III, proceeding pro se, filed a complaint pursuant to 42

U.S.C. § 1983. By order entered January 21, 2016, the court conditionally filed this action and,

inter alia, advised Battle that he must notify the court in writing immediately upon his transfer or

release, and provide the court with a new address. See Dkt. No. 5. The court warned Battle that

failure to notify the court of a change of address would result in dismissal of the case. Id. On

February 26, 2019, and March 7, 2019, two court orders and two notices of hearings were

returned to the court as undeliverable and with no forwarding address. See Dkt. Nos. 50 and 51.

One of the returned orders indicates that Battle has been released from incarceration. See Dkt.

No. 50. Battle has not provided the court with an updated address; therefore, the court has no

means of contacting him. Accordingly, the court will dismiss Battle’s complaint without

prejudice. Battle is advised that he may refile his claims in a separate action.

       An appropriate order will be entered.

       Entered: March 8, 2019.

                                               /s/ Elizabeth K. Dillon
                                               Elizabeth K. Dillon
                                               United States District Judge
